PER CURIAM.
AFFIRMED. Pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), Maddox is prohibited from filing any additional pro se appeals, pleadings, motion and petitions relating to his prior convictions and sentences. Any pleadings or papers filed in this Court regarding Maddox’s convictions and sentences must be reviewed and signed by an attorney licensed to practice law in the. State of Florida. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings or 'filings from the appellant.
PLEUS, MONACO and TORPY, 33., ‘ concur.